Citation Nr: 0117640	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  95-23 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adaptive housing.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to August 
1954.

This matter previously came to the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to the benefits sought.

In December 1999, the Board denied the veteran's claims for 
certificates of eligibility for financial assistance in 
acquiring specially adaptive housing and/or special home 
adaptation.

The veteran thereafter appealed the decision to the United 
States Court of Appeals for Veterans Claims (CAVC or Court).  
Pursuant to a Joint Motion to Remand, the Court issued its 
Order, dated in September 2000, vacating that decision and 
remanding the case to the Board for another decision, taking 
into consideration the matters raised in its order.

In that Order, the Court indicated that the Board had failed 
to provide adequate reasoning with regard to the definition 
chosen for loss of use of a lower extremity; the significance 
of testimony that the veteran uses a brace on his service-
connected left lower extremity; the impact of the veteran's 
service-connected left upper extremity disorder; and the 
veteran's allegation that his eyesight in his right eye is 
poor (he is service-connected for enucleation of the left 
eye).

Pursuant to the Court's Order, the Board notified the veteran 
and his private attorney by letter of November 17, 2000 of 
their right to submit additional argument and evidence in 
support of his claims within 90 days of the date of that 
notification letter.  On February 16, 2001, the Board granted 
a request for a 30-day extension.  On March 16, 2001, the 
veteran's representative submitted an informal hearing 
presentation (brief in support of claim) reiterating the 
assertions that the veteran's applications for financial 
assistance should be granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court or CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

The veteran's service-connected disabilities are paralysis of 
the median nerve in the right forearm, rated as 70 percent 
disabling; chronic schizophrenic reaction, rated as 70 
percent disabling; the surgical absence of the left eye, 
rated as 40 percent disabling; the residuals of a fracture of 
the left forearm with malunion and weakened left hand, rated 
as 30 percent disabling; the residuals of a gunshot wound 
affecting the left femur and left knee with arthritis, rated 
as 10 percent disabling; otitis media of the left ear with 
bilateral deafness, rated as 10 percent disabling; and 
multiple healed cicatrices that are the residuals of a 
gunshot wound, noncompensably rated.  The combined rating for 
these service-connected disabilities is 100 percent.  The 
veteran has also been found to be entitled to special monthly 
compensation under 38 C.F.R. § 3.350(a) on account of loss of 
use of one hand and on account of anatomical loss of one eye.

In order to establish entitlement to eligibility for 
financial assistance in acquiring specially adapted housing, 
it must be shown that the veteran has permanent and total 
service-connected disability due to: (1) the loss or loss of 
use of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair; 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or (4) the loss or 
loss of use of one lower extremity, together with the loss or 
loss of use of one upper extremity, which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. § 3.809 (2000).

The term "preclude locomotion" is defined in pertinent 
regulations as meaning the necessity for regular and constant 
use of a wheelchair, braces, crutches or canes as a normal 
mode of locomotion, although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d) (2000).

In order to establish entitlement to a certificate of 
eligibility for a special home adaptation grant, it must be 
shown that the veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809, and that he is entitled to 
compensation for permanent and total 
service-connected disability which (1) is due to blindness in 
both eyes with 5/200 visual acuity or less, or (2) includes 
the anatomical loss or loss of use of both hands.  38 
U.S.C.A. § 2101(b) (West 1991); 38 C.F.R. § 3.809a (2000).

Although sections 3.809 and 3.809a do not specifically define 
"loss of use," both provisions provide, as a condition 
precedent, that the veteran be entitled to compensation for 
permanent and total disability compensation due to loss of 
use.  The Board observes that the regulations pertaining to 
entitlement to disability compensation for loss of use are 
set forth in detail in 38 C.F.R. § 3.350.  The Board, as well 
as the RO, is bound by the regulations of the Department.  38 
U.S.C.A. § 7104(c) (West 1991).

Under the applicable criteria, the term "loss of use" of a 
hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc. in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 
4.63 which constitute loss of use of a foot or hand are 
extremely unfavorable ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3.5 inches or more.  Also 
considered as loss of use of the foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
nerve and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.

Here, the Board observes that the veteran has never been 
afforded VA examinations for purposes of determining whether 
he manifests the requisite loss of use and/or blindness as 
set forth above.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his various service-
connected disorders, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source that 
the veteran identifies.  Copies of the 
medical records from all sources that the 
veteran identifies should then be 
requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.



2.  The RO should then schedule the 
veteran for comprehensive VA 
examination(s) to determine the current 
nature and severity of his service-
connected disabilities.  The claims 
folder, including a copy of this remand 
decision, should be made available for 
review by the examiner(s) in conjunction 
with the examination(s).  All indicated 
x-rays, tests and special studies, to 
include complete range of motion studies, 
corrected central visual acuity and 
visual field testing, should be done.

With respect to the veteran's upper and 
lower extremities, the examiner(s) is 
(are) requested to attempt to quantify 
the degree of functional impairment 
caused by his service-connected 
disorders, to include a description of 
the remaining level of function of the 
veteran's hands, i.e. whether the acts of 
grasping or manipulation, and the 
veteran's feet with regard to balance and 
propulsion, could be accomplished equally 
well by an amputation stump with 
prosthesis.  In addition, the 
physician(s) should evaluate whether the 
veteran has ankylosis of the knee or any 
other joint, shortening of the lower 
extremity, paralysis of the nerve and 
consequent footdrop, and/or organic 
changes.  The examiner(s) should also 
provide an opinion as to whether the 
veteran's service-connected disabilities 
preclude locomotion without the aid of 
such devices as braces, crutches, a cane, 
or a wheelchair.  The remaining function 
of the lower extremities should be 
described in detail, to include whether 
the veteran can balance or use the 
extremities for ambulation. 

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
The examination report(s) should then be 
associated with the veteran's claims 
folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
either of the benefits sought on appeal 
remains denied, the appellant and the 
appellant's private attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until so 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of one or more of the claims on appeal.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




